Campbell, J.,
delivered the opinion of the court.
The counsel assigned by the court to a person indicted for a capital crime and unable to employ counsel is not entitled to charge for his services and recover their value from the county. The Boat’d of Supervisors could not lawfully allow such a demand. It is prohibited from appropriating the money that *614may come into the treasury of the county to any object not authorized by law, and there is no law authorizing an appropriation to this object.
Judgment affirmed.